Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 1 of 38




                    EXHIBIT C




                    EXHIBIT C
          Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 2 of 38




                      MedRisk Provider Administrative
                      Reference Manual




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com
             Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 3 of 38




     Contents
         Contents............................................................................................................................................................................ 2

     Welcome to MedRisk........................................................................................................................................................... 4

     Important Contact Information.......................................................................................................................................... 5

     Company Overview.............................................................................................................................................................. 6

     Features of MedRisk’s Expert Provider Organization EPO .............................................................................................. 7

     Office Management Support .............................................................................................................................................. 8

     Identification of MedRisk’s Patients and the EPO referral process................................................................................ 8

     MedRisk Coordinated Referral ........................................................................................................................................... 9

     Referrals from Other Sources ...........................................................................................................................................10

     MedRisk Scheduling Protocols..........................................................................................................................................11

     Patient Information and Treatment Authorization Packet ...........................................................................................12

     Management of Care .........................................................................................................................................................14

     Medical Documentation....................................................................................................................................................17

     Billing Management Support ............................................................................................................................................18

     Reimbursement ..................................................................................................................................................................18

     Claim Submission ...............................................................................................................................................................18

     Claim Management Products............................................................................................................................................20

     Electronic Billing.................................................................................................................................................................20

     Electronic Payments...........................................................................................................................................................20

     Provider Management Support ........................................................................................................................................21

     Occupational Therapy........................................................................................................................................................21




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com
             Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 4 of 38




     Aquatic Therapy .................................................................................................................................................................22

     Wound Care ........................................................................................................................................................................23

     Work Hardening Program .................................................................................................................................................23

     MedRisk’s Program Requirements...................................................................................................................................23
         Functional Capacity Assessment/Evaluation................................................................................................................24

     MedRisk’s Program Requirements...................................................................................................................................24

     Clinical Guidelines for the Treatment of Status/Post-Surgical Patients.......................................................................26

     Recommended Documentation Process..........................................................................................................................26

     General Guidelines- All Documentation..........................................................................................................................27

     Daily Treatment Notes.......................................................................................................................................................29

     Re-Evaluations....................................................................................................................................................................30

     Discharge Summary ...........................................................................................................................................................31

     Credentialing, Provider Complaint, Grievance & Appeal Process................................................................................33

     Provider Complaint, Grievance & Appeal Process..........................................................................................................35

     Incident Report Form ........................................................................................................................................................35

     Frequently Asked Questions.............................................................................................................................................36

     Frequently Asked Questions.............................................................................................................................................36




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com
          Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 5 of 38




     Welcome to MedRisk

     We are excited to have you participate in our network. As a valuable member of MedRisk’s
     Expert Provider Organization (EPO), your company becomes part of a performance -driven
     professional team focused on the management of musculoskeletal care of injured workers.

     MedRisk’s payer clients include the top 25 large carriers, self-insured employers, third-party
     administrators, state funds, and case management companies. Payers trust MedRisk for its
     expertise and the assurance of quality care and improved admi nistrative efficiency.

     This Administrative Reference Manual is designed to present an overview of MedRisk’s
     programs and procedures, and offer guidance relative to documentation protocols. We hope
     you will find the information useful and invite you to contact the Provider Relations group at
     any time with questions or concerns at 866-697-3707.



     Thank you for joining our network!




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                          Page | 4
          Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 6 of 38




                                                                                         IMPORTANT
     Important Contact Information                                                       INFORMATION



     MedRisk maintains separate call, claim and service channels for its providers. To ensure you
     receive the appropriate support and attention to your needs, use the contact information
     below. If you are unsure who to contact and for questions anytime, contact the Provider
     Relations department at 866-697-3707.


                                IMPORTANT CONTACTS AT MEDRISK
                 What You Need:                         Points of Contact:

     Submit a new referral                         Phone: 800-225-9675 option 1 or Fax: 877-389
                                                                      7197
      Submit Reports, Updates & Notes
      Attendance updates, Progress Notes                         Fax: 855-806-9754
      & Discharge Reports)

      Request Continued Authorization                Phone: 877-446-8581, Fax: 855-806-9754,
                                                    Email: providercarequest@medrisknet.com
                                                           To check status: 877-446-8581

     Submit Bills for Payment                                   Mail: MedRisk Inc.
                                                         PO Box 14229, Lexington, KY 40512
                                                                Fax: 877-724-7181
                                                             MedRisk Reconsideration
     Submit bills for Reconsideration                             P.O. Box 61571
                                                             King of Prussia, PA 19406

     Confirm Reimbursement/Claim Status                    Phone: 866-697-3706 or Email:
                                                          claimsinquiry@medrisknet.com

     Echo (To change your payment                       Email: edi@echohealthinc.com
     method)                                          Website: www.providerpayments.com


     Contact Provider Relations                            Phone: 866-697-3707 or Email:
                                                        providerrelations@medrisknet.com




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                         Page | 5
          Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 7 of 38




     Company Overview

     Founded in 1994, MedRisk began as a regional Preferred Provider Organization (PPO) of
     physical therapy providers. As demand for this service grew, MedRisk’s expertise in the
     management and treatment of individuals with work-related musculoskeletal injuries began to
     emerge.

     Based on research indicating musculoskeletal injuries represent 80 percent of all workers’
     compensation claims payments, MedRisk introduced the concept of “Expert Musculoskeletal
     Systems” to the marketplace. The company distinguished itself by developing a network of
     providers who specialized in the treatment of musculoskeletal injuries. In addition, the
     company carefully constructed a superb operational model to help support its superior level of
     expertise.

     Today, MedRisk continues to gain prominence through programs and services linking payers
     and providers in a manner which creates high value. MedRisk uses a three -point strategy
     combining cost containment initiatives, clinical intelligence, and technological innovation to
     offer maximum savings and improved medical outcomes.

     Participating EPO providers benefit from access to MedRisk’s leading edge technologies and
     expert support staff. MedRisk’s goal is to offer a program which not only simplifies processes,
     but also helps reduce the number of days between services and associated reimbursements.

     MedRisk believes in taking a proactive approach to care and focuses on quality as well as
     ongoing, effective communication with payers and providers. MedRisk enables claims adjusters
     and case managers to access its EPO providers quickly and effectively; one example of how this
     is accomplished is through a convenient, toll-free patient referral line. It is important to note all
     patients referred to MedRisk are channeled to network participants who work within MedRisk’s
     rigorous guidelines participating EPO providers agree to treat patients aggressively and
     appropriately with prompt and sustainable return-to-work goals.

     Profile of MedRisk’s Clients

                    MedRisk works with 90% of the top workers’ compensation payers, holding
                     direct contracts with over 100 insurers, third party administrators, self -insured
                     employers and state funds.
                    MedRisk has exclusive agreements with over 50% of its clients.
                    MedRisk clients share a commitment to high quality patient care while managing
                     administrative cost efficiencies.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                            Page | 6
          Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 8 of 38




     Features of MedRisk’s Expert Provider Organization EPO
                 A network of physical medicine providers specializing in but not limited to
                   Physical & Occupational Therapy, Chiropractic Care, Functional Capacity
                   Evaluations and Acupuncture.
                 Staff expertise in musculoskeletal injury management and treatment.
                 Electronic data exchange capabilities.
                 Measurable outcomes.
                 Utilization management capability.
                 Provider performance outcome reporting .


     EPO Provider Benefits

                    Providers gain access to many of the top 25 Property and Casualty carriers
                     nationwide.
                    Providers benefit from MedRisk’s relationships with local, regional and national
                     payer groups.
                    Providers increase their patient base while maintaining their independent base
                     of workers’ compensation referrals.
                    Provider’s patients benefit from education in advance of treatment
                    Providers benefit from secure access to electronic billing
                    Providers have access to a dedicated representative who manages the provider
                     relationship with MedRisk, field inquiries, deliver ongoing education on MedRisk
                     processes and works to resolve any provider issues or concerns
                    Program focused on documented clinical outcomes based on actual treatment
                     patterns from national, as well as local providers.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                         Page | 7
          Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 9 of 38




                                                                                            IMPORTANT
     Office Management Support                                                              INFO FOR OFFICE
                                                                                            MANAGERS
                                                                                            MANAGERS

     Identification of MedRisk’s Patients and the EPO referral process
     In order to support EPO providers on all levels, MedRisk makes every effort to clearly
     communicate MedRisk’s established protocols and processes. Adherence to these protocols
     and processes leads to better management of claims and more time ly reimbursement.

     MedRisk places participating EPO providers on various client employer panels and PPO lists. As
     a result, EPO providers may receive referrals directly from these sources. They include
     physicians, adjusters, nurse case managers as well as members of MedRisk’s patient advocate
     team.

     If MedRisk has not coordinated the referral to your facility, initial identification of MedRisk’s
     patients is key. MedRisk works in partnership with workers’ compensation insurance carriers,
     third party administrators, and self-insured employers. Patients are generally unaware of this
     relationship; therefore many patients do not know MedRisk is managing their case. It is the
     responsibility of every EPO provider to make this determination.

     To assist you with identifying cases MedRisk is responsible for managing, a client listing has
     been included in your welcome packet. Additionally, client listings are distributed to providers
     monthly. Please pay special attention to these notices as they often call out new clients who
     are now working with MedRisk. If you need an updated client listing, please contact provider
     relations at 866-697-3707.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                           Page | 8
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 10 of 38




     Referral/Intake/Scheduling                                                             IMPORTANT
                                                                                            INFO FOR OFFICE
                                                                                            SCHEDULERS
     MedRisk Coordinated Referral

     A single telephone call ensures payers their patients will
     be channeled to a convenient provider site. MedRisk
     contacts EPO providers to schedule the initial patient
     evaluation. Payer clients depend on MedRisk to limit the
     amount of time and effort required to complete the
     referral process. Therefore, MedRisk’s goal is to channel
     all referrals in a timely manner.

     Participating EPO providers are expected to schedule
     MedRisk’s patients within 24 to 48 hours from the time
     the referral is received. If an EPO provider is unable to
     schedule a MedRisk patient within 24-48 hours, MedRisk
     will contact another EPO provider who is able to
     schedule the patient in the specified time period.




     Once the therapy appointment is scheduled with your facility, MedRisk will issue a patient
     information and treatment authorization packet which includes the patient information and
     treatment authorization memo.

     Twenty-four hours following the initial evaluation, copies of two pieces of information must be
     faxed to MedRisk promptly.

            Initial Evaluation report – MedRisk does not require EPO providers to utilize special
             forms for initial evaluation. Providers may use their own forms if it includes the required
             information (See the Documentation Overview section of this manual). Provid er can
             request MedRisk’s initial evaluation form by contacting provider relations at 866-697-
             3707.
            Prescription/Referral – A copy of the patient’s current prescription; issued by a physician
             within the last 30 days.

     Note: In an effort to get our providers additional business, you may get referrals from our
     scheduling team for a payer we do not manage. At the time of referral, you will be notified to
     work with the payer directly for any authorization and payment.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                           Page | 9
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 11 of 38




     Referrals from Other Sources


     Upon patient registration, your staff will collect demographic information on each patient. The
     demographic information should include information about the patient’s employer, insurer and
     claims adjuster. If the patient does not know who provides his/her insurance coverage, your
     staff should contact the patient’s employer to secure this information. Once this information is
     available, your staff should immediately refer to MedRisk’s client list to see if the patient’s
     insurance carrier, employer, or third party administrator appears on the list. If the insurance
     carrier, employer, or third party administrator is listed, the patient is managed by MedRisk .

     When a referral of a MedRisk patient is received from a source other than MedRisk, EPO
     providers are required to call or fax the patient information promptly to MedRisk’s Customer
     Service Team.

     Upon notification, MedRisk will obtain the necessary verification information from the payer to
     ensure the patient is covered and eligible to receive care. MedRisk completes the verification
     process within 72 hours following receipt of all required information. MedRisk reviews the
     results of the initial evaluation, assesses the EPO provider’s treatment plan, reviews the
     physician prescription and verifies a workers’ compensation claim has been acknowledged.
     Once all of this information is confirmed, MedRisk will issue a patient information and
     treatment authorization packet to provider, which includes the patient information and
     treatment authorization memo.

     Note: EPO providers are encouraged to obtain secondary insurer information for all patients
     in the event a patient’s injury is determined not to be a compensable work related injury.
     MedRisk is not the guarantor of payment for claims.

     Twenty four hours following the initial evaluation, copies of two pieces of information must be
     faxed to MedRisk promptly using the Initial evaluation form from the patient information and
     treatment authorization packet:

             Initial Evaluation report – MedRisk does not require EPO providers to utilize special
             forms for initial evaluation. Providers may use their own forms if it includes the required
             information (See the Documentation Overview section of this manual). Provider can
             request MedRisk’s initial evaluation form by contacting provider relations at 866-697-
             3707.
            Prescription/Referral – A copy of the patient’s current prescription; issued by a
             physician within the last 30 days.

     Regardless of how the referral is received, EPO providers are required to handle all MedRisk
     patients according to the terms of the Provider Agreement.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                         Page | 10
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 12 of 38




     MedRisk Scheduling Protocols

     A brief review of our scheduling protocols by your team may help optimize referral opportunity.

            Proactive Scheduling on the Patient’s Behalf
             If the patient is not immediately available at the time of scheduling, MedRisk will call
             you to secure an appointment on their behalf. MedRisk leaves the appointment details
             and facility location on the patient’s voicemail and follows up with several appointment
             reminders via phone and text. Please note: less than 2% of MedRisk patients “No
             Show”. Five years’ worth of data shows that communicating via voicemail vs. having the
             patient on the line does not impact the prevalence of “No Shows.”

            Rx and Authorization
             MedRisk will provide you with patient demographics, the prescription and authorization
             from the payer as soon as the therapy appointment is scheduled with your facili ty. The
             MedRisk scheduling system will automatically fax this information within minutes. The
             system cannot generate these communications without securing an appointment date
             and time from you. Meanwhile, MedRisk works with the referring physician and th e
             patient to ensure you receive the prescription prior to the Initial Evaluation.


     All inquiries regarding the referral can be directed to MedRisk. MedRisk does not provide
     carrier or adjustor information.

     Note: The first follow-up visit should be scheduled within 72 hours of the initial evaluation.
     All subsequent visits are to be made in a timely and consistent manner to promote prompt
     recovery.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 11
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 13 of 38




     Patient Information and Treatment Authorization Packet

     The Patient Information and Treatment Authorization Packet (PITA packet) will be sent to your
     facility automatically once all new patient information has been confirmed and patient is
     scheduled. This packet contains forms to be used as coversheets when submitting necessary
     documents to MedRisk for timely delivery of reports following initial, interim and final
     evaluations, as well as ensures timely request and response for patient’s continued treatment
     when necessary.

     MedRisk recommends these forms are included into you patient’s file, to serve as a reminder to
     the treating therapist of the reports that should be submitted to MedRisk.

     The PITA Packet will include the following forms:

            Patient Information and Treatment Authorization (PITA) Memo
            Initial Evaluation Form
            Continued Authorization Form
            Progress Note Form
            Discharge Summary Form

     Upon the receipt of the PITA packet, you will be provided with the contact information of the
     MedRisk Customer Advocate who has been assigned to your patient’s case.

     Unless there is an established consolidated reporting process in place for all your locations,
     MedRisk’s Customer Advocates will contact each facility to confirm patient’s with their related
     treatment program.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 12
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 14 of 38




     PITA Packet Forms




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 13
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 15 of 38




     Management of Care
     Acting as liaison between network providers and payers, MedRisk’s Customer Advocates track
     patient progress from the Initial Evaluation to closure by obtaining relevant case information
     from Providers, maintaining the integrity of the case file and related documents, and
     communicating professionally and effectively with the referring customer.

     Tasked with maintaining the integrity of the case file and related documents, MedRisk
     Advocates closely monitor a patient’s care and look for key pieces of information to be received
     from providers. If we do not already have the informati on, the MedRisk Advocate will be
     following up with your facilities to obtain the following info:

            Patient attendance & compliance- attended, cancellations/no shows, and future
             appointments
            Copy of the IE report
            Copies of daily treatment notes or Progress Notes
            Discharge Summary


     To provide ease of use to MedRisk Network Providers, the Advocacy program utilizes one
     centralized fax number (855-806-9754) to manage all incoming case documentation and
     continued authorization requests. Additionally, please use the PITA packet forms as
     coversheets when sending info back to MedRisk so that it can be assigned automatically to
     patient case upon MedRisk’s receipt.

     Providers can also update MedRisk with their communication preference for these outreaches.
     For more information on this, please contact MedRisk’s provider relations team at 866-697-
     3707

     Reminder: Please make sure to submit treatment or progress notes with all bills for bill
     processing.

     Please familiarize your staff with the types of request MedRisk Advocates will send to your
     facility if they need information:




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 14
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 16 of 38




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 15
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 17 of 38




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 16
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 18 of 38




     Medical Documentation
     MedRisk understands how valuable a clinician’s time is. Therefore, MedRisk does not require
     EPO providers to utilize special forms for initial evaluation or re-evaluation of MedRisk patients,
     except in special circumstances. It is important, however, the documentation used reflects the
     core components within the patient care process in order to justify the need for skilled
     physical/occupational therapy intervention. All EPO providers must submit:

                  An Initial Evaluation Report within 24 hours
                  A physician’s prescription/referral for the initial start of care
                  A Discharge Summary upon completion of an episode of care
                  Daily/weekly and re-evaluations/progress notes attached to bills, to substantiate
                   services rendered and as requested by a MedRisk advocate.
     On subsequent pages of this document, a Clinical Documentation Appendix outlines the
     recommended components of each of the above reports according to the American Physical
     Therapy Association (APTA).




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                         Page | 17
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 19 of 38




                                                                                        IMPORTANT INFO FOR
     Billing Management Support                                                         BILLING MANAGERS



     Reimbursement
     MedRisk’s EPO providers must submit all original, completely itemized bills on an acceptable
     form (HCFA 1500 or UB04) with corresponding documentation, directly to MedRisk. This is
     required for every MedRisk patient treated at your facility. If notes are not submitted with an
     itemized bill, the bills may be denied payment by the insurance carrier. The treatment notes
     must clearly delineate the time spent providing any timed service codes. If the treatment notes
     do not support the timed treatment codes included in the itemized bill, these bills may be
     denied payment by the insurance carrier. All claims submitted are to reflect standard
     treatment rates; however, MedRisk adjusts these amounts based upon your contracted rate
     structure and may not always correspond directly.

     Reimbursement for MedRisk can be found in your MedRisk Preferred Provider Agreement, if
     you do not have this document, please contact your administrator or MedRisk Provider
     Relations for a copy of your group’s agreement.


     Claim Submission
     MedRisk’s EPO providers must submit all bills on appropriate, state mandated billing form,
     typically HCFA or UB. Pennsylvania approved Medicare Part A specialty providers submit bills
     utilizing the HCFA 1450 form.

     Evaluation notes, Progress notes, Daily treatment notes must always be attached to every bill.

     Submit billing to:

                    MedRisk, Inc.
                    PO Box 14229
                    Lexington, KY 40512
                    Fax: 877-724-7181


     Do not submit bills directly to the insurance company (payer). This results in delayed claim
     processing and violates MedRisk’s protocols, jeopardizing your status as an EPO provider in our
     network. Upon receipt of your bill and supporting notes, MedRisk will prepare an aggregate bill,
     apply the contracted rate, and submit an invoice to the insurance company or employer.

     MedRisk will issue payment within days of receiving payment from the payer or as otherwise
     required by law or contract. If MedRisk determines a bill cannot be processed, the bill will be
     returned to the provider. If MedRisk receives a denial for payment from the provider, the bill
     will be returned to the payer. Providers will receive an explanation with each returned bill.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 18
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 20 of 38




     Bill Reconsiderations/ Appeals
     MedRisk providers are able to resubmit bills for reconsideration of payment or appeal a denial
     of payment.


     What should be sent to the Reconsideration/Appeal mailbox?
      Reconsiderations for payment due to returned bills missing info ( i.e supporting
       documentation/Notes)
      Reconsideration for payment per partial payment
      Reconsideration for payment per denial received


     To prevent delays from occurring, we ask that you do not send new bills MedRisk does not
     have record of to the Reconsideration /appeal PO Box. Any new bills you need to submit to
     MedRisk should be sent to PO Box 14229, Lexington, KY 40512 or Fax 877-724-7181.


     RECONSIDERATIONS/APPEALS:
     MedRisk
     Payment Reconsideration
     PO Box 61571
     King of Prussia, PA 19406

     Any questions related to claim status can be directed to our Claims department at 866-697-
     3706 or Email: claimsinquiry@medrisknet.com




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 19
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 21 of 38




     Claim Management Products


     Electronic Billing
     As a MedRisk EPO provider, all claims for MedRisk cases can be submitted to MedRisk
     electronically through a designated claim submission partner. By eliminating or limiting paper
     claims submission, providers realize improved administrative efficiencies, limit denials and
     resubmissions, and gain access to an electronic record of submission. If you are interested in
     being able to submit claims electronically, please contact provider relations at 866-697-3707.




     Electronic Payments
     Hand-in-hand with MedRisk’s electronic billing is its ability to remit payments to EPO providers
     through electronic means. Upon MedRisk’s receipt of payment from its payers, reimbursement
     monies for MedRisk’s patients can be transferred directly into your bank account or a virtual
     debit card. This saves time and resources, as there is no need to wait for mail service and allows
     providers access to funds quickly for improved cash flow. If you are interested in having
     payments directly deposited into your bank account, please contact provider relations at 866-
     697-3707.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 20
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 22 of 38




                                                                                             IMPORTANT
     Provider Management Support                                                             INFO FOR
                                                                                             CLINICIANS

     Clinical Documentation Appendix
     This section defines each of MedRisk’s services and the associated documentation
     requirements.

     Physical Therapy
     Physical Therapy is described as those services provided by or under the supervision of a
     physical therapist to promote the return to function for individuals suffering from
     neuromusculoskeletal injuries. A course of treatment includes evaluation consisting of tests and
     measures to formulate an assessment of the patient’s current physical status with goals of
     treatment established. A customized plan of care consisting of a pattern of visits and duration
     to achieve above stated goals is developed. Re-evaluation to determine effectiveness of
     treatment and to assess the need for changes to the treatment plan is performed throughout
     the course of care.

     Interventions performed by physical therapists include therapeutic exercise, functional training
     for personal and work related activities of daily living, manual therapy techniques, prescription,
     application, and modification of orthotic, prosthetic, assistive devices, assistive technology and
     mobility devices, wound management, airway clearance techniques, electrotherapeutic
     modalities, physical agents, and mechanical modalities. Coordination, communication, and
     documentation with other professionals, insurance companies, patients and their families, as
     well as patient instruction on home exercise programs and recommendations for modification
     to work and home environments are made, if necessary.


     Occupational Therapy
     Occupational Therapy is described as those skilled services that promote independence of
     people in their daily lives. Patients with neuromusculoskeletal injuries and/or cognitive,
     perceptual disorders benefit from Occupational Therapy. A course of treatment includes
     comprehensive evaluation and assessment of the patient’s physical, cognitive and perceptual
     status with goals of treatment established. Re-evaluation to determine effectiveness of
     treatment and to assess the need for changes to the treatment plan is performed throughout
     the course of care.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 21
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 23 of 38




     Customized treatment programs that are designed to restore a patient’s independence include,
     but are not limited to, therapeutic exercise, prescription, application, modification of orthotic,
     assistive and adaptive devices, assistive technology, wound management, and perceptual and
     cognitive therapeutic techniques. Coordination, communication, and documentation with other
     professionals, insurance companies, patients and their families, as well as patient instruction on
     home exercise programs and recommendations for modification to work and home
     environment are made, if necessary.


     Aquatic Therapy
     Professional Standards

     MedRisk acknowledges the empirical evidence supporting the practice of physical and
     occupational therapy in an aquatic environment to treat patients with musculoskeletal injuries.

     MedRisk’s Program Requirements

                    MedRisk EPO providers must be credentialed through MedRisk in order to
                     provide aquatic therapy services to MedRisk patients.
                    Similar to land based therapy, aquatic therapy treatments should demonstrate
                     an appropriate progression of exercise intensity utilizing various aquatic
                     equipment with the goal of improved capabilities on land
                    Services should be delivered on-site using an aquatic pool or tank (e.g., SwimEx,
                     Aqua Ark, etc.) or off-site at a local YMCA. Please note: Hubbard tanks and
                     whirlpools are NOT considered Aquatic Therapy.
                    A licensed, registered physical therapist, occupational therapist or therapy
                     assistant must provide direct supervision of the patient during the aquatic
                     therapy.
                    If combined with a land program, aquatic therapy must be scheduled on a
                     separate day to be recognized as being separate and apart from the
                     physical/occupational therapy program for a given day (see Billing and
                     Reimbursement below).
                    Aquatic physical therapy should be used only when the fluid dynamics offer
                     benefits that cannot be provided on land and the clinician’s documentation
                     needs to support the clinical rationale.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 22
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 24 of 38




     Wound Care
     Professional Standards

     MedRisk considers wound care a passive modality applied by a licensed physical or
     occupational therapist for the goal of aiding in wound closure and healing for the purposes of 1)
     cleaning the wound, 2) promoting coverage of the dermal defect, 3) debriding devitalized tissue
     and 4) Restore function to the tissue and surrounding structures.

     The restoration of function is the goal accomplished through a formal PT/OT program consisting
     of patient education and structured therapeutic activities.


     Work Hardening and Work Conditioning Program
     Work Hardening is defined as multi-disciplinary in nature; utilizes real or simulated work
     activities; and is conducted five days per week, up to eight hours per day for a period of eight
     weeks. Work Conditioning is single disciplinary; utilizes physical conditioning and functional
     activities related to work; and is conducted five days per week, up to four hours per day for a
     total of eight weeks.

     In many states in which MedRisk conducts business, payers will not reimburse for multi -
     disciplinary Work Hardening programs nor will they support therapy rendered on a five -day per
     week basis. Therefore, MedRisk has altered its program guidelines to assure quality care of the
     patient while remaining sensitive to the challenge EPO providers face when treating under a
     limited reimbursement arrangement.


     MedRisk’s Program Requirements
        Providers must be credentialed through MedRisk to receive referrals to provide Work
           Hardening/Conditioning services. Those services must be provided at least three days
           per week, beginning with a minimum of two hours of physical rehabilitation
           programming progressing to a maximum of four hours per day. The total program
           period should not exceed eight weeks.
        The program must consist of real or work-simulated tasks based on a subjective or an
           actual job description provided by the patient or patient’s employer. The program
           should focus on the specific functional tasks the injured worker is unable to safely




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 23
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 25 of 38




             perform due to his or her injury. The total time spent on the general physical
             reconditioning portion of the program should not exceed 30 minutes of treatment per
             date of service. The remainder of the time spent in the treatment program should focus
             on real work or work simulation tasks.
            MedRisk does not consider Work Hardening appropriate for sedentary occupations
             unless it can be documented the patient’s diagnosis and functional deficits directly
             impact his/her ability to perform essential job functions.
            MedRisk will not approve Work Hardening if a patient is currently working full duty.
            Work Hardening will not be authorized in conjunction with any other treatment
             program. In order to receive authorization for a Work Hardening program, the patient
             must be discharged from all physical therapy services and pool programs (a Request for
             Treatment Change form must be filled out by the EPO provider and sent to MedRisk
             with a physician’s prescription/referral requesting the service).



     Functional Capacity Assessment/Evaluation
     Professional Standards

     The purpose of a Functional Capacity Evaluation (FCE) is to obtain objective measurements of a
     patient’s safe functional abilities compared to the physical demands of the patient’s work.
     Standardized testing protocols must be followed so that consistency in evaluation tests and
     measures can be validated.


     MedRisk’s Program Requirements
        All EPO providers must be credentialed to perform Functional Capacity Evaluations for
           MedRisk’s patients; guidelines encourage providers to utilize an industry-recognized
           method of testing (e.g., ARCON, KEY, Matheson, Blankenship, Workwell, etc.). If a
           provider chooses to utilize another method of testing, a sample copy of the assessment
           measures and report must be submitted and approved by a member of MedRisk’s
           Credentialing Committee. The measures and report must comply with the standards
           defined by the APTA.
        All Functional Capacity Assessments must include results of such functional, work -
           related activities as balancing, carrying, dynamic lifting, climbing, handling, kneeling,
           pushing, pulling, sitting, standing, walking, and reaching. The summary report must
           define the physical demand level of performance and relate the patient’s current
           performance to the patient’s current job activities. In addition, the examiner should
           include recommendations related to return to work including suggestions for job
           modifications or work place modifications.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 24
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 26 of 38




     When MedRisk receives a referral for a FCE, a confirmatory email is sent to the adjuster and
     NCM. The email confirms receipt and requests the job description, the FCE Request form to be
     completed and the prescription.


     Once all information is received from payer, MedRisk coordinate referral with provider. Medrisk
     does not coordinate referral without first confirming patient availability. Once scheduled
     MedRisk will forward all appropriate documentation related to the referral including the FCE
     request form. These documents should be given to the physical therapist that performs the test
     so that they have the ability to customize the FCE report based on the rehabilitations needs.

     Additionally, to ensure patient attends appointment MedRisk sends an email and/or text
     message to the patient and to the adjustor and nurse case manager regarding the scheduled
     appointment date. A reminder text is also sent to the patient 48 hours prior to the scheduled
     appointment date.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 25
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 27 of 38




     Evaluation of Post-Surgical Patients
          Certain payer policies may determine whether a post-surgical initial evaluation is
            required versus a re-evaluation of an established patient. MedRisk may suggest a re -
            evaluation procedural code for those payers in order to ensure appropriate payment of
            a patient’s treatment and plan of care.
          If a provider disagrees with the re-evaluation
            code or the denial of payment for an initial evaluation procedural code, the provider
            may request an appeal of the payment of service.


     Recommended Documentation Process
     Concise and thorough documentation corresponding to the bills submitted to MedRisk speeds
     the processing of claims. This means claim payments come back to the provider more quickly.
     The American Physical Therapy Association (APTA) has outlined general guidelines for
     documenting physical therapy interventions and services provided per episode of care. MedRisk
     has adopted these guidelines and considers them the minimal acceptable standards to be used
     by providers when submitting bills to MedRisk for treatment of network patients.

     MedRisk is committed to ensuring that injured workers receive high quality, cost-effective
     rehabilitative care. Essential information, including demographics, patient evaluation findings,
     clinical assessment and daily treatment notes, progress notes, re-evaluation recommendations,
     and discharge summaries enable MedRisk to develop a medical record for each patient. This
     record is used primarily as a tool for ongoing analysis of the appropriateness of treatment.
     MedRisk also encourages the identification of the injured worker’s specific functional deficits
     which the patient is unable to perform safely and the development of a treatment plan focused
     on those job demands most impacted by the patient’s injury.

     Incomplete or flawed documentation triggers billing inquiries which often delay provider
     reimbursements. Providers can avoid these delays by becoming familiar with the APTA
     documentation guidelines and making sure all documentation is accurate and complete and is
     submitted to MedRisk in a timely manner.



     For more information regarding guidelines for physical therapy and occupational therapy
     documentation, contact the APTA or Provider Relations.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 26
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 28 of 38




     General Guidelines- All Documentation
     All documentation related to the treatment of MedRisk patients must contain the following
     identifying information.

            The patient’s full name and identification number, if applicable (identification number
             may be either the patient’s social security number or their workers’ compensation claim
             number.)
            Date and signature of the provider indicating the provider’s full name and appropriate
             designation (e.g., PT/OT, PTA/COTA), and in some states the provider’s license and/or
             NPI may be required by law. “Signature on file” may result i n bill denial as the provider
             of service cannot be determined.
        
     Documentation by students (SPT/SOT, SPTA/SOTA) or graduates (GPT/OT, GPTA/OTA) shall be
     consigned at all times by a licensed physical/occupational

     Initial Evaluation

     An initial evaluation must be submitted before initiating the treatment plan of care for physical
     and/or occupational therapy. The elements of the evaluation should include, but are not
     limited to the following:

     Subjective Portion:

            History of the patient, the presenting problem, date of onset, current complaints, and
             precautions
            Pertinent diagnoses and medical history
            Demographic characteristics, including pertinent psychological, social, and
             environmental factors
            Prior or concurrent services related to the current episode of physical/occupational
             therapy care
            Co-morbidities that may affect goals and treatment plan
            Statement of patient’s knowledge of problem

            Goals of patient and family members, or significant others
            Statement of the patient’s work status
            Description of the work the patient performed prior to injury
            Statement of the patient’s intent to return to work

     Objective Portion: All test results and measures used to determine the patient’s status should
     be included. Tests and measures are objective and reproducible procedures conducted using
     standardized methods and written in quantifiable terms. Choose reliable and valid tests and
     measures to measure and to chart the patient’s progression through the course of




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 27
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 29 of 38




     therapy/treatment. This is a partial list of common tests and measures. Please feel free to
     include specific tests and measures used in your facility. It is important to correlate the
     objective impairments identified to specific functional tasks the injured worker is unable to
     perform for safe return to work and to update these specific functional deficits during re-
     evaluations and progress reports in order for other workers compensation stakeholders (i.e.
     referring physician, claims adjustors, nurse case managers, etc.) to be able to make informed
     decisions regarding an injured worker’s progress and ability to safely return to work.

            Range of Motion
            Strength
            Sensation, coordination
            Edema
            Posture
            Gait
            Self-care and home management status
            Community and work integration/reintegration

     Assessment Portion: Information which summarizes the findings of the initial evaluation to date
     and gives a therapy diagnosis of the problem identified should be included.

            The patient’s therapy diagnosis (a label encompassing a cluster of signs and symptoms,
             syndromes, or categories that elicits the information obtained from the examination)
             and prognosis.
            A listing of short and long-term goals (recommend including the potential for achieving
             goals). Goals are stated in measurable terms, linked to problems identified in the
             examination and correlated to functional disabilities specifically related to the patient’s
             occupation. It is recommended therapists use the same tests and measures in charting
             progress throughout the course of treatment. As a patient achieves a goal, new goals
             can be written and followed throughout the course of treatment.
            It is recommended patient and family members or significant other(s) be included in
             established goals.
            It is recommended the patient’s return-to-work status be addressed when working with
             an injured worker. If the status is unknown, a statement as such is preferable to no
             statement.

     Plan Portion: Information which identifies the frequency and duration of visits as well as specific
     interventions to be used throughout care should be included.

            Include frequency and duration to achieve the stated goals
            Address the types of interventions to be used to achieve the stated goals
            Recommend including a home exercise program as part of every plan of care




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                         Page | 28
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 30 of 38




            Include a plan to address patient and caregiver/family educational goals
            Document plan of appropriate collaboration and coordination of care with other
             professional services
            Signature and appropriate designation of clinician providing the services is required


     Treatment Notes
      MedRisk requires treatment notes be submitted with bills for services rendered to substantiate
     date of service. These notes as well as results of evaluations/re-evaluations will be reviewed
     during MedRisk’s Internal Utilization Review process. Documentation is required for each
     patient visit/encounter. A signature is required for every note by the physical/occupational
     therapist or the physical/occupational therapist assistant providing the service under the
     supervision of the physical/occupational therapist. Examples include (in any combi nation):

            Checklist of interventions performed
            Flow sheet of interventions performed
            Exercise Graph of interventions performed
            Narrative Documentation of interventions performed


     It is important to note that the specific service being provided (i.e. physical therapy vs. chiro)
     will determine the frequency of progress notes that are required for bill processing.

     The treatment notes should reflect appropriate progression and treatment parameters based
     on best practice patterns and evidenced based medicine.

     Regardless of the format used to document treatment of a patient, the following elements
     should be included to accurately describe the services/interventions rendered.


            Subjective status of patient
            Identification of specific interventions and length of time the treatment was provided
             specifically when a provider is billing timed procedural codes (e.g., therapeutic exercise
             for 45 minutes)
            Equipment provided (if any)
            Changes in objective measures from previous notes
            Tests and measures performed
            Patient reactions to treatment
            Instruction on home exercise program
            Assessment of the patient’s functional progression or regression, at least weekly
            Communication/consultation with providers/patient/family/significant other




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                           Page | 29
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 31 of 38




            Review and update of the patient’s plan of care (highlight the changes made in the plan
             of care and why changes are being made)
            Signature and appropriate designation of either a physical/occupational therapist or a
             physical/occupational therapist assistant


     MedRisk encourages providers to provide thorough documentation related to any timed
     procedural code in accordance with both American Medical Association and Medicare
     Guidelines related to billing for services. While each payer establishes and applies their own bill
     review edits according to state mandated requirements, providers should document the
     specific time applied to each timed procedural code in order to minimize the possibility of
     denial of payment due to bill review edits.


     Re-Evaluations
     Although some state organizations provide specific guidelines indicating minimum required
     documentation standards, MedRisk requires re-evaluations be performed every four to six
     weeks. Re-evaluations determine the present status of the patient as well as how the patient’s
     status has changed between the time of the initial evaluation or most recent re-evaluation and
     the present re-evaluation. Changes in objective measures, functional abilities and inabilities, as
     well as comments on how the patient is progressing or not progressing towards his or h er
     treatment goals are required. Updating treatment goals and the plan of care is also required.
     Thorough re-evaluation reports clearly document the skilled therapy interventions provided
     and should justify the continued need for these interventions.


     The elements included in the re-evaluation should include, but are not limited to, the following:
         Subjective status of the patient
         Identification of specific interventions provided and the amount of time they were
            provided specifically when a provider is billing timed procedural codes (e.g., therapeutic
            exercise for 45 minutes)
         Equipment provided (if any)
         Changes in objective and measurable findings as they relate to existing goals and the
            patient’s functional abilities or inabilities
         Summary of patient education and adherence by the patient
         Assessment of the patient’s functional status (e.g. patient is progressing or regressing)
         Interpretation of objective findings correlated to specific functional abilities or inabilities
            and, when indicated, a revision of treatment goals
         A revision of the treatment plan directly correlated to the documented goals, especially
            highlighting the injured worker’s return-to-work status if known or not known
         Signature and appropriate designation of the physical/occupational the rapist




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                         Page | 30
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 32 of 38




     Discharge Summary
     MedRisk requires a completed discharge summary for all patients treating in an EPO provider’s
     facility following the conclusion of an episode of care. The elements included in the discharge
     summary should include, but are not limited to, the following:

            Reason for discontinuation of service.
                 o Examples include:
                          Satisfactory goal achievement
                          Patient declines to continue care
                          Patient is unable to continue to work toward goals due to medical or
                            psychosocial complications
            Current physical/functional status including return-to-work status or projected
             capability (when the return-to-work status is unknown, the treating therapist should
             include this determination in the documentation)
            Degree of goal achievement and reasons for goals not being achieved (if applicable)
            Discharge plans which include written and oral communication notes related to the
             patient’s continuing care.
                 o Examples include:
                          Home program
                          Referrals for additional services
                          Recommendations for follow-up physical/occupational therapy care
                          Home exercise program, purpose of home exercise (e.g., to maintain
                            present status, continue strengthening, etc.)
                          Family and caregiver training
                          Equipment provided (if any)
                          Signature and appropriate designation of the physical/occupational
                            therapist




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 31
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 33 of 38




     MedRisk Telerehabilitation

     In 2017 MedRisk launched its telerehabilitation program in an effort to improve access to
     physical therapy services and offer a convenient alternative for those patients who are clinically
     appropriate for remote care. MedRisk leverages a dynamic library of instructional videos and
     “store-and-forward” materials to support patient education and improve satisfaction; advanced
     HIPAA-compliant technology that instantly connects a US-based MedRisk clinician and the
     patient for evaluation and coaching; and remote patient monitoring for guided home exercises
     that captures and summarizes clinical data on performance, progress, and compliance to
     maximize care management.

     MedRisk’s telerehabilitation program:

                           Increases access to quality care in remote areas
                           Encourages home-exercise compliance
                           Reduces patient transportation challenges
                           Payer-approved and HIPAA technology platforms


     Telerehabilitation visits are performed by MedRisk-employed physical therapists that have
     undergone extensive training in the delivery of remote care. The program is limited to those
     injured workers who express interest in remote care and are deemed clinically appropriate for
     the program. EPO providers will be notified of those patients who have expressed interest in
     the program and are expected to transition to telerehabilitation.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 32
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 34 of 38




                                                                                             IMPORTANT
     Credentialing Process                                                                   INFO FOR OFFICE
                                                                                             MANAGERS
                                                                                             MANAGERS
     MedRisk has established criteria by which providers will be evaluated for the purpose of
     determining their ability to participate in our specialty ancillary provider network for a specific
     service and receive referrals. Any provider who needs to add or remove a service from their
     agreement should contact our Provider Relation’s department at 866-697-3707 or email
     providerrelations@medrisknet.com. A Provider Specialist will be able to assist you in making
     changes to your agreement.


     Provider Facility/Staff Changes
     All updates regarding provider’s facility and staff can be submitted to our Provider Relation’s
     department. Please send an email to providerrelations@medrisknet.com or call 866-697-3707


     Provider Complaint, Grievance & Appeal Process
     Any provider participating in the MedRisk Network may file a written complaint,
     grievance or appeal with MedRisk at any time. The message may be mailed to the
     following address:

                    MedRisk, Inc.
                    2701 Renaissance Blvd.
                    King of Prussia, PA 19406
                    Attention: Provider Relations Department


        The message may also be emailed to ProviderRelations@medrisknet.com or to the
        Director of Provider Relations or any other member of the MedRisk Provider
        Relations Department.

        In order to expedite MedRisk’s response, the complaint should include the following
        information:

               Complainant’s name and contact information, including physical office address,
                email address and telephone number.
               Statement of complaint, concern or problem, in sufficient detail so that the
                appropriate MedRisk resources are involved in responding. Issues relating to
                payment, contract terms, or MedRisk/ insurer/employer behavior, for example,
                should be specifically noted, along with relevant claim numbers and time periods.
               Request for action or relief, if the complainant has a preferred resolution to the
                issue.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                          Page | 33
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 35 of 38




     Within three business days of receipt of the message, a MedRisk team member will telephone
     the complainant to obtain any additional necessary information or clarification. If we fail to
     reach the complainant, we will leave a toll-free callback telephone number.

     MedRisk will respond to the complaint within two weeks of receiving all needed information.
     If full resolution requires more time due to the complexity of the issue, MedRisk will inform
     the complainant of progress toward resolution.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 34
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 36 of 38




     Incident Report Form
     MedRisk does require providers to use a Provider Incident report when appropriate.

     This form is only to be used in the event a MedRisk patient claims to have been injured while treating at
     your facility. This form must be completed by the treating therapist and sent via fax to the Provider
     Relations department at 855-666-4410. Upon receipt of the form, a Provider Relations representative
     will contact the therapist to review and verify the information on the form.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                              Page | 35
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 37 of 38




                                                                                        IMPORTANT
                                                                                        INFORMATION

     Frequently Asked Questions


     Q How do we identify a MedRisk claim?
     A MedRisk’s patients do not carry cards identifying them as MedRisk patients. In fact, most
     patients are not aware their insurance carrier accesses MedRisk’s network because MedRisk
     works directly with workers’ compensation insurance carriers, employers, or third-party
     administrators (TPAs). Once you have identified the employer or payer, you can reference
     MedRisk’s Client List or contact MedRisk’s Provider Relations group to make a determination.

     Q How do we obtain MedRisk’s Client List?
     A MedRisk’s Client Lists are forwarded to all EPO provider locations at least quarterly. Or, you
     may request a current list by contacting a member of MedRisk’s Provider Relations Department
     at 866-697-3707.

     Q How do we obtain verification of a workers’ compensation claim?
     A MedRisk obtains necessary verification from payer clients. This verification acknowledges a
     claim has been reported, that it is work related. Additionally MedRisk will provide authorized
     number of visits at the onset of treatment. It is the provi der responsibility to submit request
     for additional visits beyond those communicated by MedRisk. , and the payer has knowledge of
     the initial therapy/treatment. Payments are made in accordance with your individual EPO
     Provider Agreement.

     Q Does the MedRisk agreement affect a patient’s treatment?
     MedRisk EPO providers contractually agree to treat MedRisk’s patients who are authorized for
     care until discharge by their physician or achievement of maximum medical improvement with
     physical rehabilitation services determined by the physical rehabilitation healthcare provider. If
     the physical rehabilitation healthcare provider has identified barriers to the patient’s progress
     or is concerned about the patient’s progress, the treating clinician should speak with the
     referring physician and notify MedRisk Advocates Team.
     A licensed therapist may suggest the discharge of a patient for any one of the following
     reasons:
                  Completion of the program and achievement of established goals
                  Return-to-work notification
                  Patient plateau in the progress towards established goals or level of function
                  Patient non-compliance with treatment plan or attendance at therapy
                     appointments




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                        Page | 36
         Case 3:19-cv-00619-LRH-WGC Document 20-3 Filed 03/09/20 Page 38 of 38




     Q How does treatment authorization from a Nurse Case Manager affect our reimbursement?
     A Payers sometimes outsource various responsibilities associated with claims or clinical
     management. Nurse Case Managers are assigned to manage the clinical aspect of the patient’s
     care and may require treatments be scheduled only upon their authorization. MedRisk
     Advocate Team manages their request for clinical status reports throughout the course of the
     patient’s care with providers. In any and all cases, MedRisk’s EPO providers are reimbursed in
     accordance with the terms of the MedRisk Provider Agreement. Should you receive treatment
     authorization from a source other than MedRisk, our Advocate team should be contacted
     immediately.




MedRisk | 2701 Renaissance Boulevard, Suite 200 | King of Prussia PA 19406 | 800-225-9675 p | medrisknet.com

                                                                                       Page | 37
